         Case 7:17-cv-01114-RDP Document 165 Filed 05/07/21 Page 1 of 23                                            FILED
                                                                                                           2021 May-07 AM 11:42
                                                                                                           U.S. DISTRICT COURT
                                                                                                               N.D. OF ALABAMA


REL: May 7, 2021




Notice: This opinion is subject to formal revision before publication in the advance sheets of Southern Reporter.
Readers are requested to notify the Reporter of Decisions, Alabama Appellate Courts, 300 Dexter Avenue,
Montgomery, Alabama 36104-3741 ((334) 229-0649), of any typographical or other errors, in order that corrections
may be made before the opinion is printed in Southern Reporter.




   SUPREME COURT OF ALABAMA
                               OCTOBER TERM, 2020-2021
                                  ____________________

                                             1190439
                                       ____________________

 Michael W. Rondini, as personal representative of the Estate of
                  Megan Rondini, deceased

                                                       v.

                                        Terry J. Bunn, Jr.

Certified Question from the United States District Court for the
        Northern District of Alabama, Southern Division
                      (7:17-cv-1114-RDP)



MITCHELL, Justice.
      Case 7:17-cv-01114-RDP Document 165 Filed 05/07/21 Page 2 of 23




1190439

     This case involves a wrongful-death claim filed by Michael W.

Rondini ("Rondini"), as personal representative of the estate of Megan

Rondini ("Megan"), to recover damages for the death of his daughter

Megan, who committed suicide almost eight months after she was

allegedly sexually assaulted while enrolled as a student at the University

of Alabama. Rondini sued Megan's alleged assailant, Terry J. Bunn, Jr.,

in the United States District Court for the Northern District of Alabama,

Southern Division ("the federal court"), claiming that Bunn's alleged

sexual assault and false imprisonment of Megan proximately caused her

death. After Bunn moved for summary judgment, the federal court

concluded that it would be prudent for this Court to weigh in on whether

Rondini's wrongful-death claim was viable under Alabama law.

     In accordance with Rule 18, Ala. R. App. P., the federal court

certified the following question of law for this Court's review:

          "Whether a decedent's suicide, which occurs several
     months (in this case, nearly eight months) after a defendant's
     intentional tort (i.e., sexual assault and/or outrage) is a
     superseding cause breaking the chain of causation between the
     intentional tort and the decedent's death?"



                                     2
      Case 7:17-cv-01114-RDP Document 165 Filed 05/07/21 Page 3 of 23




1190439

We now answer that question as follows: The suicide of a person who was

sexually assaulted does not constitute a superseding cause that, as a

matter of law, breaks the chain of causation between the sexual assault

and the victim's death so as to absolve the alleged assailant of liability.

                      Facts and Procedural History

     In its certification to this Court, the federal court provided the

following background information:

           "On July 1, 2015, 20-year-old [Megan] met [Bunn], a
     34-year-old man, at a Tuscaloosa pub. Megan left the pub with
     [Bunn] and they proceeded to his house in Cottondale,
     Alabama. While at [Bunn's] house, Megan claimed Bunn
     falsely imprisoned and sexually assaulted her. Bunn denies
     Megan's claim.

           "After Megan complained of his conduct, the police
     investigated. Bunn initially told the police that Megan was
     not at his house on the night of July 1. After consulting with
     his attorney, however, he admitted Megan was there. He also
     admitted they had sex, but he claimed that it was consensual.
     The court has determined that what occurred on the night of
     July 1 at Bunn’s house is a question for a jury to resolve."

     After the alleged sexual assault, Megan was treated by a therapist,

who diagnosed her with post-traumatic stress disorder ("PTSD") and

anxiety stemming from PTSD. She resumed attending classes that fall


                                     3
      Case 7:17-cv-01114-RDP Document 165 Filed 05/07/21 Page 4 of 23




1190439

but eventually withdrew from the University of Alabama and returned to

her parents' home in Austin, Texas, where she sought additional

counseling from other health-care providers who similarly concluded that

she was suffering from PTSD and anxiety, as well as depression.

     In early 2016, Megan enrolled at Southern Methodist University

("SMU") in Dallas. She met with a local psychiatrist after moving to

Dallas and eventually sought counseling from the SMU health clinic. An

intake form she completed at the SMU health clinic on February 24, 2016,

indicates that she was experiencing suicidal thoughts and had a history

of PTSD, anxiety, and depression stemming from a sexual assault that

had occurred the previous summer. Two days later, on February 26, 2016,

Megan committed suicide.

     Rondini sued Bunn in the federal court, seeking relief under

Alabama's wrongful-death statute, § 6-5-410, Ala. Code 1975, which

authorizes an action and the recovery of damages against a person whose

"wrongful act, omission, or negligence" causes the death of another person.

§ 6-5-410(a). Rondini alleged in the operative complaint (1) that "Bunn

unlawfully and intentionally detained and imprisoned Megan" and (2) that

                                    4
      Case 7:17-cv-01114-RDP Document 165 Filed 05/07/21 Page 5 of 23




1190439

Bunn "forcefully and intentionally raped Megan." Rondini further alleged

that "Megan's death was the direct and proximate result of [those]

intentional and malicious actions."

     Bunn denied the allegations of false imprisonment and sexual

assault. He further asked the federal court to dismiss Rondini's wrongful-

death claim, arguing, among other things, that Megan's suicide was an

intervening or superseding cause that broke the causal connection

between his alleged wrongful actions and her death.1 Citing Prill v.

Marrone, 23 So. 3d 1 (Ala. 2009), and Gilmore v. Shell Oil Co., 613 So. 2d

1272 (Ala. 1993), the federal court denied Bunn's motion, stating that

those cases stand only for the principle that suicide is a superseding cause

that breaks the chain of causation flowing from a defendant's negligent

actions -- no Alabama court had extended that principle to wrongful-death

claims stemming from intentional torts committed against an individual

who later commits suicide.



     1
      There is no functional distinction between the terms "intervening
cause" and "superseding cause" as they have been used by the federal
court and the parties in this case.

                                      5
      Case 7:17-cv-01114-RDP Document 165 Filed 05/07/21 Page 6 of 23




1190439

     About two years later, Bunn moved for summary judgment. In that

motion, he renewed his argument that Megan's suicide was a superseding

cause that defeated Rondini's wrongful-death claim. After reviewing the

evidence and concluding that Rondini had submitted substantial evidence

to support the false-imprisonment and sexual-assault allegations

underpinning his wrongful-death claim, the federal court again considered

the question of whether a defendant's intentional conduct can be both the

cause in fact and the proximate cause of a tort victim's suicide.         It

ultimately held that "a reasonable juror could conclude that [Bunn's]

conduct was the cause-in-fact of Megan's suicide" but that "proximate

causation is less certain." Rondini v. Bunn, 434 F. Supp. 3d 1266, 1278

(N.D. Ala. 2020). The federal court further concluded that this Court was

"in the best position" to answer the key legal question remaining in the

case -- "whether suicide is an intervening cause that breaks the chain of

causation stemming from a defendant's intentional tort to the decedent's

death" -- and it therefore stayed the case so that we could answer the

certified question it posed. Id. at 1278-79. We accepted the federal court's

request to answer the certified question.

                                     6
      Case 7:17-cv-01114-RDP Document 165 Filed 05/07/21 Page 7 of 23




1190439

                                 Analysis

      Both Rondini and Bunn have framed their arguments around this

Court's decision in Gilmore, and we therefore begin our analysis with a

review of that case. In Gilmore, a 17-year-old boy, Michael Gilmore, went

to visit a friend who worked at a convenience store. After finding a

handgun on a shelf under the cash register, Michael used that handgun

to commit suicide behind the cashier's counter. Michael's estate later sued

the store, the store's owner, the franchisor (Shell Oil), and the

friend/employee, alleging that they had "negligently or wantonly" allowed

Michael to fatally injure himself with a handgun that he had found at the

store.2   613 So. 2d at 1273.    After the trial court entered summary

judgment in favor of the defendants, Michael's estate appealed.

      The Gilmore Court began its analysis by noting that liability will be

imposed in a negligence case only when the injury is a natural and

probable consequence of a negligent act that an ordinarily prudent person

should reasonably foresee would result in an injury. 613 So. 2d at 1274-


      2
     Although it appears that Michael's estate alleged both negligence
and wantonness, Gilmore addresses only the negligence claim.

                                     7
      Case 7:17-cv-01114-RDP Document 165 Filed 05/07/21 Page 8 of 23




1190439

75. Indeed, the Court emphasized that a negligent party is ultimately not

liable in spite of its negligence if " 'some independent agency intervenes

and is the immediate cause of the injury.' " Id. at 1275 (quoting Hall v.

Booth, 423 So. 2d 184, 185 (Ala. 1982)). The Court explained that such an

act breaks the chain of causation leading back to the initially negligent

party if the act is by itself sufficient to be the sole cause in fact of the

injury. Id. at 1275.

     The Gilmore Court further acknowledged that this Court had

previously held that an injured party's own conduct could not be an

intervening cause, see Louisville & Nashville R.R. v. Maddox, 236 Ala.

594, 601, 183 So. 849, 854 (1938), but clarified that such conduct might be

if it (1) is so highly extraordinary or unexpected that it falls outside the

realm of reasonable foreseeability as a matter of law and (2) goes beyond

mere contributory negligence and is of a higher culpability level than the

defendant's negligence. Gilmore, 613 So. 2d at 1275 (citing 57A Am. Jur.

2d Negligence §§ 650 and 652 (1989)). Applying this law to the facts

before it, the Court explained that Michael's death was "an unexplainable

tragedy" but was "not the ordinary and naturally flowing consequences of

                                     8
      Case 7:17-cv-01114-RDP Document 165 Filed 05/07/21 Page 9 of 23




1190439

the defendants' negligent conduct." 613 So. 2d at 1278. Rather, the Court

concluded, "suicide and/or deliberate and intentional self-destruction is

unforeseeable as a matter of law, and civil liability will not be imposed

upon a defendant for a decedent's suicide."        Id.   Thus, the Court

determined, Michael's "act of intentionally and deliberately shooting

himself in the head was unforeseeable as a matter of law and was

sufficiently culpable to supersede the defendants' negligence as the

proximate cause of Michael's death." Id. at 1275-76.

     Since Gilmore, courts applying Alabama law have recognized that,

in most circumstances, no action will lie to recover damages for allegedly

causing another person's suicide. See, e.g., Vinson v. Clarke Cnty., 10 F.

Supp. 2d 1282, 1303 (S.D. Ala. 1998) ("Under Alabama law, suicide

generally functions as an efficient intervening cause which serves to break

all causal connections between the alleged wrongful or negligent acts and

the death at issue."). But this Court has recognized two exceptions to this

principle:   (1) when there is a custodial relationship between the

defendant and the decedent that indicates that the defendant might have

foreseen the decedent's suicide, such as when the decedent is being held

                                    9
     Case 7:17-cv-01114-RDP Document 165 Filed 05/07/21 Page 10 of 23




1190439

in a prison or hospital at the time of his or her death, and (2) when the

defendant's actions are alleged to have created an "uncontrollable

impulse" in the victim leading to suicide. Prill, 23 So. 3d at 8.

     The federal court has explained that neither of these two exceptions

apply here. First, it is undisputed that Megan and Bunn were in different

states at the time of her death, and there has been no allegation that

there was any custodial relationship between them. Second, Megan's

death occurred almost eight months after the alleged sexual assault and

after she had sought and received treatment from multiple health-care

providers. In light of this passage of time and the evidence that Megan

had consciously sought treatment, the federal court concluded that there

was not substantial evidence that she took her life in a "delirium, frenzy,

or rage" so as to implicate the second exception. Rondini, 434 F. Supp. 3d

at 1277-78.

     The parties have very different views about the scope of this Court's

holding in Gilmore, but both seem to agree with the federal court's

conclusion that neither of the exceptions to Gilmore's general rule apply

here. Rondini instead argues that we should create a third exception for

                                    10
      Case 7:17-cv-01114-RDP Document 165 Filed 05/07/21 Page 11 of 23




1190439

cases in which the suicide is alleged to have been caused by a defendant's

intentional, as opposed to negligent, actions. He therefore urges us to

conclude that Megan's suicide was not a superseding cause breaking the

chain of causation leading back to Bunn. In contrast, Bunn argues that we

should continue to apply the general rule set forth in Gilmore barring

wrongful-death actions based on a suicide and, because neither of the two

existing exceptions to that rule apply, urges us to hold that Megan's

suicide was a superseding cause breaking the chain of causation between

the alleged sexual assault and her death. For the reasons explained

below, we agree in principle with the view expressed by Rondini. When

a person commits suicide after an alleged sexual assault, that act does not

as a matter of law break the chain of causation so as to absolve the alleged

assailant of liability.

      In addressing the parties' arguments, it is necessary to explicate

Gilmore. At its core, Gilmore was about whether the negligent actions of

the defendants involved caused the decedent's death. Accordingly, the

analysis in that opinion was rooted in negligence law. This case, however,

involves a claim that Megan's death was caused by Bunn's intentional

                                    11
     Case 7:17-cv-01114-RDP Document 165 Filed 05/07/21 Page 12 of 23




1190439

actions. We have previously recognized that intentional-tort claims are

different from negligence (or wantonness) claims because, in intentional-

tort cases, the tortfeasor specifically intended to cause injury to the

victim. See Ex parte Capstone Bldg. Corp., 96 So. 3d 77, 85-86 (Ala.

2012).    And traditional negligence concepts like foreseeability and

proximate cause, which form the backbone of the negligence analysis in

Gilmore, have a more limited application in intentional-tort cases. See

Shades Ridge Holding Co. v. Cobbs, Allen & Hall Mortg. Co., 390 So. 2d

601, 607 (Ala. 1980) (explaining that "in cases of intentional or aggravated

acts there is an extended liability and the rules of proximate causation are

more liberally applied than would be justified in negligence cases"); see

also W. Page Keeton et al., Prosser and Keeton on the Law of Torts § 9 at

40 (5th ed. 1984) (explaining that in most cases involving intentional torts

"[t]he defendant's liability for the resulting harm extends ... to

consequences which the defendant did not intend, and could not

reasonably have foreseen, upon the obvious basis that it is better for

unexpected losses to fall upon the intentional wrongdoer than upon the

innocent victim" (footnote omitted)).

                                    12
     Case 7:17-cv-01114-RDP Document 165 Filed 05/07/21 Page 13 of 23




1190439

     Alabama law is not unique in this respect.        Indeed, when the

Supreme Court of New Hampshire considered a certified question similar

to the one now posed to this Court, it cited Shades Ridge Holding as

support for its declaration that "[t]he law of torts recognizes that a

defendant who intentionally causes harm has greater culpability than one

who negligently does so." Mayer v. Town of Hampton, 127 N.H. 81, 85,

497 A.2d 1206, 1209 (1985). The Mayer court further explained that, in

intentional-tort cases, "consideration of the degree of moral wrong and the

seriousness of the harm" that the intentional tortfeasor intended was

more relevant than foreseeability in light of "the policy behind imposing

liability for intentional torts: compensating the victim and deterring

intentional harm to others." 127 N.H. at 86, 497 A.2d at 1210. Consistent

with that approach, the Mayer court held that a wrongful-death action

based on a suicide was viable if "the tortfeasor, by extreme and outrageous

conduct, intentionally wronged a victim and ... this intentional conduct

caused severe emotional distress in [the] victim which was a substantial

factor in bringing about the suicide of the victim." 127 N.H. at 87, 497

A.2d at 1211.     The Mayer court concluded that, "[s]o long as the

                                    13
      Case 7:17-cv-01114-RDP Document 165 Filed 05/07/21 Page 14 of 23




1190439
defendant's wrongful act was a substantial cause of the suicide, there is

no reason in such a case to undermine ... the policy behind intentional

torts which extends a defendant's liability almost without limit to any

actual harm resulting." Id.3

      We agree with the fundamental rationale of Mayer and now hold

that a wrongful-death action may be pursued against a defendant when

there is substantial evidence both that the defendant sexually assaulted



      3
       Other courts that have considered this issue have similarly allowed
wrongful-death actions to proceed when there was substantial evidence
that a defendant's intentional tort was the cause in fact of the tort victim's
suicide. See, e.g., R.D. v. W.H., 875 P.2d 26, 31 (Wyo. 1994) ("[A]n actor
will be liable when he intentionally commits a tort, in this case sexual
assault, and the commission of that tort causes an emotional or
psychiatric illness which is a substantial factor in bringing about the
suicide of the victim" even though the actor may not have intended to
cause that emotional or psychiatric illness); Tate v. Canonica, 180 Cal.
App. 2d 898, 909, 5 Cal. Rptr. 28, 36 (1960) ("Consequently, we believe
that, in a case where the defendant intended, by his conduct, to cause
serious mental distress or serious physical suffering, and does so, and
such mental distress is shown by the evidence to be 'a substantial factor
in bringing about' the suicide, a cause of action for wrongful death results,
whether the suicide was committed in a state of insanity, or in response
to an irresistible impulse, or not." (internal citation omitted)); see also
Clift v. Narragansett Television, L.P., 688 A.2d 805, 812 (R.I. 1996);
Kimberlin v. DeLong, 637 N.E.2d 121, 128 (Ind. 1994); State ex rel.
Richardson v. Edgeworth, 214 So. 2d 579, 586 (Miss. 1968).

                                     14
     Case 7:17-cv-01114-RDP Document 165 Filed 05/07/21 Page 15 of 23




1190439
the decedent and that the assault was a cause in fact of the decedent's

later suicide. In such cases, it is unnecessary to analyze whether the

decedent's suicide was a foreseeable consequence of the sexual assault;

liability may attach without regard to whether the defendant intended or

could have reasonably foreseen that result. Keeton et al., supra, § 9 at 40.

     It is unnecessary for us to define today the universe of intentional

torts that might appropriately give rise to a wrongful-death action based

on a suicide. The question certified by the federal court concerns an

alleged sexual assault. To answer that question, we need declare only

that the suicide of a person who is the victim of one specific intentional

tort -- sexual assault -- is not a superseding cause that will absolve the

alleged assailant of liability as a matter of law. Whether other intentional

torts stemming from a defendant's extreme and outrageous conduct that

causes severe emotional distress to the victim might also support a

wrongful-death action after a suicide is a question for another day.4


     4
       The limitation of our holding to cases involving an allegation of
sexual assault is similar to how we have confined the tort of outrage to
cases involving extreme circumstances. See Little v. Robinson, 72 So. 3d
1168, 1172 (Ala. 2011). Although we have set forth some circumstances

                                    15
     Case 7:17-cv-01114-RDP Document 165 Filed 05/07/21 Page 16 of 23




1190439
                                Conclusion

     The federal court concluded that Rondini had produced substantial

evidence to support his claim that Bunn had sexually assaulted Megan

and that Bunn's actions were the cause in fact of Megan's suicide. But,

because it was unclear whether Alabama law would permit a finding that

Bunn's actions were the proximate cause of Megan's death, the federal

court asked us to decide whether a suicide that occurred several months

after an alleged sexual assault was necessarily a superseding cause

breaking the chain of causation leading to the suicide. We now answer

that question in the negative; suicide in such cases will not as a matter of

law absolve the alleged assailant of liability. The statement in Gilmore

that suicide is unforeseeable as a matter of law, 613 So. 2d at 1275, was

made in the context of a negligence case and does not apply in an

intentional-tort case involving an allegation of sexual assault.


in which tort-of-outrage claims might be permitted, we have not
attempted to identify every instance in which a tort-of-outrage claim
might be viable. See Wilson v. University of Alabama Health Servs.
Found., P.C., 266 So. 3d 674, 677 (Ala. 2017) (explaining that the tort of
outrage may be viable in some cases "outside the context" of the extreme
circumstances identified in existing tort-of-outrage cases).

                                    16
    Case 7:17-cv-01114-RDP Document 165 Filed 05/07/21 Page 17 of 23




1190439
    QUESTION ANSWERED.

    Bolin, Shaw, Wise, Bryan, Mendheim, and Stewart, JJ., concur.

    Parker, C.J., concurs in part and concurs in the result.

    Sellers, J., concurs in the result.




                                   17
     Case 7:17-cv-01114-RDP Document 165 Filed 05/07/21 Page 18 of 23




1190439
PARKER, Chief Justice (concurring in part and concurring in the result).

     I agree with the main opinion's holding (and analysis supporting

that holding) that this Court's general rule that suicide is a superseding

cause in negligence cases, see Gilmore v. Shell Oil Co., 613 So. 2d 1272,

1278 (Ala. 1993), does not apply to intentional-tort claims based on sexual

assault. I understand the opinion's references to "as a matter of law"

within its statements of the holding, see ___ So. 3d at ___, ___, ___, ___,

to mean that suicide may be, but is not necessarily, a superseding cause

in cases of this type. That is, suicide may or may not be a superseding

cause in a particular sexual-assault case, depending on the facts. Of

course, if, based on the evidence in a particular case, all reasonable jurors

would have to find that suicide was a superseding cause, then the

defendant would still be entitled to judgment "as a matter of law," by a

summary judgment or a judgment as a matter of law during or after trial.

Therefore, I do not understand today's answer to the certified question as

deciding whether Megan Rondini's suicide was a superseding cause. To

decide that fact-based issue would be outside our role of resolving the

abstract legal issue conveyed by the certified question and would usurp

                                     18
      Case 7:17-cv-01114-RDP Document 165 Filed 05/07/21 Page 19 of 23




1190439
the federal court's role of applying our holding to the evidence and

procedural posture before it. See generally Holcim (US), Inc. v. Ohio Cas.

Ins. Co., 38 So. 3d 722, 726-27 (Ala. 2009) (explaining that we are not

restricted by federal court's phrasing of certified question).

      I disagree, however, with the main opinion's apparent discarding of

the requirement of proximate cause in sexual-assault/suicide cases. To

understand this concern, some doctrinal background is necessary. First,

the term "cause in fact" describes the requirement that there be a time-

space causal relationship between the defendant's conduct and the

plaintiff's harm. See W. Page Keeton et al., Prosser and Keeton on the

Law of Torts § 41 at 264-65 (5th ed. 1984); Restatement (Second) of Torts

§ 870 cmt. 1 (Am. L. Inst. 1979); Restatement (Third) of Torts: Liability for

Physical and Emotional Harm § 26, Reporters' Note cmt. a (Am. L. Inst.

2010); id. ch. 5. It is a question of scientific and logical sequence: Did the

harm result in some way -- however unlikely, attenuated, or remote --

from the conduct? ("Cause in fact" is sometimes referred to as "factual

cause," "actual cause," or "but-for cause." See, e.g., 1 Dan B. Dobbs et al.,

The Law of Torts ch. 17 (2d ed. 2011); Restatement (Third) § 26.)

                                     19
     Case 7:17-cv-01114-RDP Document 165 Filed 05/07/21 Page 20 of 23




1190439
     "Proximate cause," on the other hand, is used to describe a set of

limitations on the scope of the defendant's liability for results that are

unlikely or attenuated. Indeed, proximate "cause" is something of a

misnomer, because it is not about causation at all, in science or logic.

Instead, it is founded on a question of legal policy: What kinds of unlikely

or attenuated results should defendants be held responsible for? See

Shades Ridge Holding Co. v. Cobbs, Allen & Hall Mortg. Co., 390 So. 2d

601, 611-12 (Ala. 1980); Keeton et al., supra, § 41 at 264, § 42 at 273;

Dobbs et al., supra, § 198 at 681-82, § 199; 3 Stuart M. Speiser et al.,

American Law of Torts § 11:1 (1986); Restatement (Third) § 29 cmt. g,

Reporters' Note cmt. e.5 This question has led courts and scholars to


     5
         Professor Keeton cogently explains:

           " 'Proximate cause' -- in itself an unfortunate term -- is
     merely the limitation which the courts have placed upon the
     actor's responsibility for the consequences of the actor's
     conduct. In a philosophical sense, the consequences of an act
     go forward to eternity, and the causes of an event go back to
     the dawn of human events, and beyond. But any attempt to
     impose responsibility upon such a basis would result in
     infinite liability for all wrongful acts, and would 'set society on
     edge and fill the courts with endless litigation.' As a practical
     matter, legal responsibility must be limited to those causes

                                     20
    Case 7:17-cv-01114-RDP Document 165 Filed 05/07/21 Page 21 of 23




1190439



    which are so closely connected with the result and of such
    significance that the law is justified imposing liability. Some
    boundary must be set to liability for the consequences of any
    act, upon the basis of some social idea of justice or policy.

          "... Often ..., the legal limitation on the scope of liability
    is associated with policy -- with our more or less inadequately
    expressed ideas of what justice demands, or of what is
    administratively possible and convenient. ... The attempt to
    deal with [cases involving such legal limitations] in the
    language of causation leads often to confusion."



    "[Proximate cause] is sometimes said to depend on whether the
    conduct has been so significant and important a cause that the
    defendant should be legally responsible. But both significance
    and importance turn upon conclusions in terms of legal policy,
    so that they depend essentially on whether the policy of the
    law will extend the responsibility for the conduct to the
    consequences which have in fact occurred. ... This is not a
    question of causation, or even a question of fact, but quite far
    removed from both; and the attempt to deal with it in such
    terms has led and can lead only to utter confusion.

          " ... The word 'proximate' is a legacy of Lord Chancellor
    Bacon .... The word means nothing more than near or
    immediate; and when it was first taken up by the courts it had
    connotations of proximity in time and space which have long
    since disappeared. It is an unfortunate word, which places an
    entirely wrong emphasis upon the factor of physical or
    mechanical closeness."


                                    21
     Case 7:17-cv-01114-RDP Document 165 Filed 05/07/21 Page 22 of 23




1190439
articulate principles that define the outer boundaries of defendants'

liability (including the concept of superseding cause). See Keeton et al.,

supra, §§ 43, 44; Dobbs et al., supra, ch. 18; Restatement (Second) §§ 435-

462; Restatement (Third) ch. 6.

     Thus, proximate cause is necessarily an ever-present requirement

that applies equally to negligence and intentional torts. See Speiser et al.,

supra, § 11:23; Restatement (Second) § 431(b) & cmt. e; Restatement

(Third) § 33. Of course, the requirement may impose different limitations

on the scope of liability between negligence and intentional torts. Compare

Restatement (Third) §§ 29-32 with id. § 33. For example, as the main

opinion appears to recognize, intentional torts generally involve a higher

degree of culpability. For that reason, courts allow juries to hold

intentional-tort defendants responsible for results that are less probable




Keeton et al., supra, § 41 at 264 (footnote omitted), § 42 at 273. As the
Restatement (Third) notes, " 'proximate cause' is neither about cause nor
proximity." Restatement (Third) § 26 Reporters' Note cmt. a. Because the
term is so misleading, the Restatement (Third) has aptly proposed
substituting more transparently descriptive terms such as "limits on the
scope of liability." See Restatement (Third) ch. 6, Special Note on
Proximate Cause; id. § 29 cmts. a, b, Reporters' Note cmt. b.

                                     22
      Case 7:17-cv-01114-RDP Document 165 Filed 05/07/21 Page 23 of 23




1190439
than those for which a merely negligent defendant would be held

responsible. See Shades Ridge, 390 So. 2d at 607-11; Restatement

(Second) § 435B cmt. a; Restatement (Third) § 33(a)-(b) & cmts. a, d, e,

Reporters' Note cmt. e; cf. Speiser et al., supra, § 11:24. Again, this

difference in the scope of liability is ultimately rooted not in a scientific or

mathematical concept of "foreseeability," but in a moral-normative, legal-

policy judgment about the breadth of results for which defendants may

justly be held responsible.

      This difference in the application of proximate cause explains the

holding in this case. In intentional-tort cases, unusual events such as the

victim's suicide are less likely to relieve a defendant of responsibility and

thus to be labeled a "superseding cause" that "breaks" the "chain" of

"proximate cause." Hence, suicide is always a superseding cause as to

negligence (absent one of the recognized exceptions), see Gilmore, but may

or may not be a superseding cause as to intentional torts.




                                      23
